 

 

BECTON, DICKINSON AND COMPANY

 

STOCK AWARD PLAN

 

AS AMENDED AND RESTATED AS OF JANUARY 31 2006

 

1. Purpose of the Plan

 

The purposes of this Stock Award Plan (hereinafter the "Plan") of Becton,
Dickinson and Company (hereinafter the "Company") are as follows:

 

(a) To further the Company's growth, development and financial success by
providing additional incentives to Key Employees of the Company and its
subsidiaries who have been or will be given responsibility for the management or
administration of the business affairs of the Company and its subsidiaries by
providing them the opportunity to become owners of capital stock of the Company
and thus to benefit directly from its growth, development and financial success.

 

(b) To enable the Company and its subsidiaries to obtain and retain the services
of the type of key professional, technical and managerial employees considered
essential to the long range success of the Company by providing them an
opportunity to become owners of capital stock of the Company.

 

2. Shares Subject to the Plan

 

(a) There are hereby authorized and reserved for issuance in satisfaction of
Awards to be granted from time to time under the Plan an aggregate of 3,810,000
shares of the Company's Common Stock, par value $1.00 per share (after giving
effect to the two-for-one stock splits of the Company’s Common Stock in 1996 and
1998). Shares delivered under the Plan may be authorized but unissued shares or
shares which have been previously issued and reacquired by the Company, and when
issued shall be fully paid and nonassessable. Shares subject to Awards granted
under the Plan but not issued or delivered due to any such Awards terminating or
expiring for any reason shall thereafter be available for further Awards under
the Plan.

 

(b) No Award granted under this Plan shall by its terms, or otherwise, be
transferable by the recipient of the Award (hereinafter "Grantee").

 

 


--------------------------------------------------------------------------------

 

 

 

3. Administration of the Plan

 

The Plan shall be administered by the Compensation and Benefits Committee of the
Board of Directors of the Company or such other committee as may be designated
by the Board (the “Committee”). Subject to the express provisions of Paragraph 6
of the Plan with respect to eligibility, the Committee shall consult with the
management of the Company but shall have plenary authority, in its discretion,
to determine the individuals to whom awards shall be granted and the number of
shares to be subject to each Award. In making such determinations, the Committee
shall take into account the nature of the services rendered or expected to be
rendered by the respective employees, their present and potential contributions
to the Company's success and the anticipated number of years of effective
service remaining, and may take into account such other factors as the Committee
in its discretion shall deem relevant. Subject to the express provisions of the
Plan, the Committee shall also have plenary authority to interpret the Plan and
the Awards granted under the Plan, to establish, amend and rescind rules and
regulations as it deems necessary to the proper administration of the Plan, and
to make all other determinations necessary or advisable for its administration.
All Awards granted under the Plan shall contain such terms and conditions not
inconsistent with the Plan as shall be determined by the Committee. The
determinations of the Committee on the matters referred to in this paragraph
shall be conclusive and binding on all parties.

 

4. The Committee

 

The Committee shall hold its meetings at such times and places as it may
determine. A majority of its members shall constitute a quorum. All
determinations of the Committee shall be made by a majority of its members. Any
decision or determination reduced to writing and signed by all the members shall
be fully as effective as if it had been made by a majority vote at a meeting
duly called and held. The Committee may make such rules and regulations for the
conduct of its business as it shall deem advisable. No member or former member
of the Committee shall be liable, in the absence of bad faith or misconduct, for
any act or omission with respect to his service on the Committee. Service on the
Committee shall constitute service as a Director of the Company so that members
of the Committee shall be entitled to indemnification and reimbursement as
Directors of the Company pursuant to law, its Certificate of Incorporation or
under any by-law, agreement, vote of shareholders or otherwise.

 

 

 

2

 


--------------------------------------------------------------------------------

 

 

5. Granting of Awards

 

 

 

The Committee shall from time to time:

 

(a) Determine which employees are "Key Employees" and select from among the
eligible Key Employees (including those to whom Awards may have been previously
granted under the Plan) those who shall be granted Awards; and

 

(b) Determine the number of shares to be granted to said selected Key Employees;
and

 

(c) Determine the terms and conditions of said Awards, consistent with the Plan.

 

Upon selection of a Key Employee to be granted an Award, the Committee shall
instruct the Secretary of the Company to issue the Award, and may impose such
conditions on the grant of the Award as it deems appropriate (including without
limitation, mandatory deferrals of distributions under such Award), consistent
with the Plan.

 

The effective date of the grant of an Award (hereinafter "Granting Date") shall
be the date upon which the Committee makes a determination with respect to the
granting of an Award.

 

6. Participants

 

Awards may be granted only to employees (which term shall be deemed to include
officers) of the Company or any present or future subsidiary (meaning any
corporation or organization more than 50% of the voting shares of which are
owned, directly or indirectly, by the Company) who, in the opinion of the
Committee, exercise such functions or discharge such responsibilities that they
merit consideration as "Key Employees". Awards may be granted to eligible Key
Employees whether or not they hold or have held Awards previously granted under
the Plan.

 

No member of the Committee shall be eligible to participate under this Plan
while serving as a member of the Committee.

 

 

 

3

 


--------------------------------------------------------------------------------

 

 

7. Terms of Award

 

An Award shall consist of two portions: a current portion and a deferred
portion. A minimum of twenty-five percent (25%) of the total number of shares of
each Award shall constitute the deferred portion.

 

Except as otherwise provided in Paragraph 11 hereof and subject to any terms and
conditions established by the Committee for the distribution of such shares,
sixty percent (60%) of the shares in the current portion of each Award shall
become available to the Grantee on the third anniversary of the Granting Date
and the remaining forty percent (40%) of such shares shall become available in
two equal (or as near equal as full shares permit) annual installments
commencing with the fourth anniversary of the Granting Date.

 

Pursuant to Paragraph 5 hereof, the Committee may, in connection with the
granting of an Award, place such terms and conditions on the distribution of the
shares subject thereto (including without limitation, mandatory deferrals of
distributions and conditions based on the operating performance of the Company)
as the Committee deems appropriate.

 

The shares in the deferred portion of each Award will be credited to a separate
account maintained for each Grantee, and, except as otherwise provided in
Paragraph 11 hereof, shall become available to the Grantee in five equal (or as
near equal as full shares permit) annual installments commencing on the January
1st next following the happening of the first of the following events:
retirement, involuntary separation, or discharge for other than cause.

 

A Grantee who at any time prior to the third anniversary of the Granting Date
voluntarily resigns or is discharged for cause, automatically forfeits any
undistributed shares in the current portion of an Award, as of the date notice
of said resignation is given to the Company or notice of said discharge is given
to the Grantee. A Grantee who voluntarily resigns or is discharged for cause
automatically forfeits all of the shares in the deferred portion of an Award, as
of the date notice of said resignation is given to the Company or notice of said
discharge is given to the Grantee.

 

Retirement pursuant to any Company or subsidiary retirement plan shall not
constitute a termination of employment by voluntary resignation or discharge for
cause.

 

Upon the death of a Grantee, all undistributed shares in the deferred portion of
any Awards granted to the Grantee hereunder shall become immediately
distributable to the designated beneficiary of the Grantee, or, if no unrevoked
designation of beneficiary exists, to the Grantee's estate; provided, however,
that the Grantee may elect to have all such undistributed shares distributed to
such designated beneficiary or estate in five equal annual installments
commencing on the January 1st next following the death of the Grantee.

 

 

 

4

 


--------------------------------------------------------------------------------

 

 

8. Delivery of Shares

 

Certificates for shares becoming available in accordance with the provisions of
Paragraph 7 shall be issued and delivered to the Grantee as soon as reasonably
practicable, but the Company shall not be required to deliver any certificate or
certificates for said shares prior to the fulfillment of all of the following
conditions:

 

(a) The receipt by the Secretary of the Company of such executed agreements and
other documents as the Committee, in its discretion, may require in connection
with the issuance and delivery of said shares, the payment of any withholding
tax which may be due in respect to said Award, or any other aspect of said
Award; and

 

(b) The authorization for the listing upon official notice of issuance by all
stock exchanges on which said Common Stock may then be listed; and

 

(c) The completion of any registration or other qualification of said shares or
this Plan under any state or federal law or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory
body, which the Committee shall, in its discretion, deem necessary or advisable;
and

 

(d) The obtaining of any approval or other clearance from any state or federal
government agency which the Committee shall, in its discretion, determine to be
necessary or advisable.

 

The Grantee of an Award shall not be, nor have any of the rights or privileges
of a shareholder of the Company in respect of any shares so awarded unless and
until certificates representing such shares have been delivered by the Company
to the Grantee.

 

9. Termination of Employment

 

In respect to an Award, any termination of employment shall mean the date upon
which the employee-employer relationship between the Grantee and the Company or
a subsidiary is terminated for any reason, including, but not limited to a
termination by resignation, discharge, death or retirement, but excluding any
such termination where there is a simultaneous re-employment by the Company or
by a subsidiary if, and only if, such re-employment is not disapproved by the
Committee.

 

Nothing in the Plan or in any Award granted pursuant to the Plan shall confer on
any individual any right to continue in the employ of the Company or any of its
subsidiaries or interfere in any way with the right of the Company or any of its
subsidiaries to terminate his employment at any time.

 

 

5

 


--------------------------------------------------------------------------------

 

 

10. Adjustment Upon Changes in Capitalization

 

(a) In the event of a recapitalization of the Company, reclassification, stock
split or combination, stock dividend, spin-off, split-off or other distribution
of stock or property of the Company, or any merger, consolidation, other change
in corporate capitalization or corporate structure, or the sale or other
transfer by the Company of all or a part of its assets, (not including any
transaction constituting a change in control of the Company, as defined in and
separately covered by Paragraph 11), pursuant to which new or additional stock
or securities, or cash or other property, is received by holders of Common
Stock, or shares of Common Stock are exchanged for such stock, securities, cash
or property, then the Board of Directors shall make appropriate adjustments to
the shares reserved for issuance of Awards under the Plan, and to outstanding
Awards and the type and amount of consideration deliverable thereunder, in order
to ensure that a Grantee receives benefits under the Plan upon the occurrence of
any such events equivalent to the benefits which such Grantee would have
received in the absence of such occurrence.

 

(b) No fractional shares shall be considered as a result of any adjustment as
herein provided and in the event a fraction of a share results from the
computation of the adjustment of any Award, the number of shares shall be the
next highest round number.

 

11. Payments Upon a Change in Control

 

(a) In the event of a change in control of the Company (in accordance with
subparagraph (b) below), all outstanding Awards previously granted pursuant to
the Plan shall vest immediately and each holder of an Award (whether or not then
employed by the Company) shall receive the shares issuable pursuant to such
Awards. Such distribution shall be made immediately upon the occurrence of a
change in control of the Company.

 

(b) For purposes of this Plan, a "change in control of the Company" shall be
deemed to have occurred if (i) any "person" (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions, becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company's then outstanding
securities; or (ii) during any period of two consecutive years individuals who
at the beginning of such period constitute the Board of Directors and any new
director whose election by the Board of Directors or nomination for election by
the Company's stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a

 

6

 


--------------------------------------------------------------------------------

 

majority thereof; or (iii) substantially all the assets of the Company are
disposed of by the Company pursuant to a merger, consolidation, partial or
complete liquidation, a sale of assets (including stock of a subsidiary) or
otherwise but not including a reincorporation or similar transaction resulting
in a change only in the form of ownership of such assets.

 

12. Amendment and Termination of the Plan

 

The Board of Directors of the Company may at any time terminate the Plan, and
shall have complete power and authority to amend the Plan, provided, however,
that the Board of Directors shall not without the affirmative vote of the
holders of a majority of the votes cast at a meeting of shareholders of the
Company (i) increase the maximum number of shares, subject to adjustment as
provided for in this Plan, for which Awards may be granted under the Plan, (ii)
amend the requirements as to the class of employees eligible to receive Awards,
or (iii) amend the requirements with respect to the lapse of time from the
Granting Date for the distribution of shares under Awards granted pursuant to
the Plan. No termination or amendment of the Plan may, without the consent of
the individual to whom any Award shall theretofore have been granted, adversely
affect the rights of such individual under such Award.

 

 

 

 

 

7

 

 

 

--------------------------------------------------------------------------------